EXHIBIT 10(r)(r)

[Letterhead of EMCOR Group, Inc.]

 

 

 

 

 

 

 

Dear                                         :

As a holder of one or more non-qualified stock options granted to you by EMCOR
Group, Inc. (the “Company”) to purchase shares of the Company’s common stock,
please be advised that the Company has amended those stock options so as to
permit you, at your discretion, to satisfy the exercise price of each such stock
option, by a “net exercise” arrangement pursuant to which the Company will
reduce the number of shares of Company common stock that would otherwise be
issued upon exercise of such stock option by a number of whole shares having a
fair market value equal to the sum of the aggregate exercise price of such stock
option, and such fair market value of a share of Company common stock shall be
the closing price of a share on the date such stock option is exercised (or if
the Company common stock is not traded on such date, the most recent date on
which such common stock was traded).

 

    Very truly yours, Dated as of October 22, 2011     By  

 

      Anthony J. Guzzi       President and       Chief Executive Officer